Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 18-27, 33, 35 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘determination manager’, ‘forecasting manager’ in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Said structure comprises: page 22 lines 3-12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Specification
The following title is suggested to amend a typo: FORECASTING TIME SERIES DATA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 18-27, 33, 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claim(s) recite “…building a PCS forecast model from the determined PCS and period of time-attributes” which appears to have no antecedent basis for “period of time attributes”.  Dependent claims are rejected based on their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 18, 19, 20, 21, 24, 25, 26, 27, 33, 35 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouyang et al. (US 2015/0289149).
For claim 1, Ouyang teaches: A method for enabling forecasting of key performance indicators (KPIs) in a communication network, the method being performed by a network node (see at least Abstract, 0069 and 0124, a network device may perform forecasting in communication network) and comprising:
collecting time series data of KPIs in the communication network (see at least 0069-0071, network and resource indicators may be collected over a period of time with a granularity e.g. per hour, comprising time series data);
extracting k-principal components of the collected time series data (see at least 0069-0071 and fig. 3, collected network and resource indicators may be decomposed to multiple components e.g. trend T, seasonality S, burst B, random error R);
determining a principal component score (PCS) from the collected time series data and the extracted k-principal components (see at least 0080-0081 and fig. 3, coefficient(s) (score) for the components may be derived using data mining with training data set); and
(see at least 0081 and fig. 3, B, T, S, R components and calculated coefficient score may be used in a formula to determine/model combined overall value as a predicted KPI).
Claim 18 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
For claim 19, Ouyang teaches claim 18, Ouyang further teaches: wherein the network node is configured to collect the time series data by performing a process that includes collecting time series data for a region, the region including a plurality of cells, a geographical region of a cellular communication network or a radio network controller, RNC, level (see at least 0069, network and resource indicators may be collected per carrier, per sector, or per cell levels.  Also see 0101, cell towers in a geographic area may be measured).
For claim 20, Ouyang teaches claim 18, Ouyang further teaches: wherein the network node is configured to collect the time series data by performing a process that includes collecting time series data over a period of time, the period of time including daily, weekly or monthly (see at least 0070-0071, network and resource indicators may be collected over a period of days or longer e.g. 30-90 days).
For claim 21, Ouyang teaches claim 18, Ouyang further teaches: wherein the network node is configured to form the period of time-attributes into a feature vector for building the PCS forecast model (see at least 0033, KPI input variables may be transformed into an independent feature vector used for network prediction).
For claim 24, Ouyang teaches claim 18, Ouyang further teaches: wherein the period of time-attributes includes one or more of day of week, weather, temperature, and scheduled event (see at least 0083 and 0085, seasonality component comprises a period-of-time attribute including weekly and/or event correlations e.g. traffic measured on recurring Wednesdays or school breaks.  Also see 0136, trend component may also represent performance indicator (attribute) based on day of week).
For claim 25, Ouyang teaches claim 18, Ouyang further teaches: the network node is configured to extract the k-principal components of the collected time series data by performing a process that includes running a principal component analysis (see at least 0069, 0078-0080 and fig. 3, collected network and resource indicators may be decomposed and trend slope, season factor, burst factor, and random error factor extracted from respective data comprising B, T, S, R component analysis).
For claim 26, Ouyang teaches claim 18, Ouyang further teaches: wherein the PCS forecast model has a smaller dimension than that of the collected time series data (see at least 0081 and fig. 3, B, T, S, R components and calculated coefficient score may be used in a formula to determine/model combined overall value as predicted KPI, comprising a smaller ‘dimension’ vs the time series data i.e. one overall value/dimension vs four component values/dimensions).
For claim 27, Ouyang teaches claim 18, Ouyang further teaches: wherein the network node is for enabling forecasting of KPIs for network traffic (see at least 0069, 0124 and fig. 3, a network device may perform the process to forecast/predict KPI).
Claim 33 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 35 recites a non-transitory computer readable medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 22, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any 35 USC 112 issues addressed.
wherein the network node is configured to extract the k-principal components of the collected time series data by performing a process that includes forming a KPI matrix with a KPI value for number of training period of times, number of regions, and sample rate, and extracting singular k-vector thereof.  The closest prior art Ouyang et al. (US 2015/0289149) discloses collection of time series data and components for KPI (0069-0081) but not performing a process that includes forming a KPI matrix with a KPI value for number of training period of times, number of regions, and sample rate, and extracting singular k-vector thereof.
For claim 23, the prior art fails to teach/suggest: wherein a KPI matrix is formed with rows, each of which forms a KPI value of sampled time within the period of time, and the number of rows is equal to the number of training period of times multiplied by the number of regions, and the extract extracts the top k right singular vectors of the KPI matrix.  The closest prior art Ouyang et al. (US 2015/0289149) discloses collection of time series data and components for KPI (0069-0081) but not a KPI matrix is formed with rows, each of which forms a KPI value of sampled time within the period of time, and the number of rows is equal to the number of training period of times multiplied by the number of regions, and the extract extracts the top k right singular vectors of the KPI matrix.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maheshwari et al. (US 2016/0104076) discloses adaptive key performance indicator thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467